288 Pa. Super. 534 (1981)
432 A.2d 1000
William C. REGLI, Appellant,
v.
Anna J. REGLI.
Superior Court of Pennsylvania.
Argued February 19, 1981.
Filed April 3, 1981.
Reargument Denied August 5, 1981.
Petition for Allowance of Appeal Denied September 28, 1981.
*535 Cheryl A. Furey, Philadelphia, for appellant.
William F. Fox, Jr., Norristown, for appellee.
Before PRICE, MONTEMURO and VAN der VOORT, JJ.
PER CURIAM:
This appeal is from an award of custody of the parties' daughter, age 13 at the time of hearing, to her mother, the appellee herein. At the conclusion of the hearing and after the hearing judge had informed the parties of his decision, appellant departed the jurisdiction with his daughter. Appellant has been denied supersedeas by the hearing judge and by this court. After rule and hearing, during which appellant did not appear but was represented by counsel, appellant was found to be in contempt and on September 30, 1980, a bench warrant was issued for his arrest. As of the date this appeal was presented to us, appellant is still defying the order herein disputed and the bench warrant is still outstanding.
Under the above circumstances we quash the appeal. Commonwealth ex rel. Goodwin v. Goodwin, 413 Pa. 551, 198 *536 A.2d 503 (1968); Commonwealth ex rel. Beemer v. Beemer, 200 Pa.Super. 103, 188 A.2d 475 (1962).
The appeal is quashed.